WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
I think the order entered by the magistrate was a perfectly reasonable regulation of his own procedure. Prisoners’ cases comprise 26% of the caseload in the Eastern District of Virginia, which is the busiest in the nation with respect to trials completed and the second busiest with respect to weighted filings,1 so some orderly method of processing and bringing them to trial is necessary. An explicit direction that the plaintiff would furnish (1) “a summary of what he expects each witness to say at the hearing,” and (2) “his own statement, under penalty of perjury, that the witness has agreed to testify as set forth,” is not hard to understand, and failure to comply with either of those simple directions, I think, *1034justified the magistrate in not arranging for the appearance of those witnesses.
The majority does not discuss the fact that the plaintiff was warned in the order that failure to comply with its terms “may preclude the plaintiff from securing the presence of his witnesses at the hearing.” So, the plaintiff has no one else to blame for his failure to comply with the simple directions given to him by the magistrate. He was not caught unaware by a technical procedural trap. His difficulty does not depend upon nicety of pleading as in Haines upon which the majority principally relies.
Neither does the majority discuss the fact that the magistrate stated from the bench the reason for the ruling: “... the Court calls witnesses, and they say, ‘I’m not going to testify,’ and no matter what we do, we can’t make them.” While I think the justification for the pretrial order is self-evident, the magistrate’s explanation of that order adds an additional reason to affirm.
The Eastern District of Virginia has enforced a simple order, that in this prisoner’s § 1983 case filed pro se the plaintiff can at least give the purport of the testimony expected and swear that the witness has agreed to testify as set forth in the application. We now decide that the district courts cannot make such a plaintiff so swear;2 neither does such a plaintiff have to give the purport of expected testimony. Again, I think we are interfering with the district court’s quite reasonable regulation of its own procedure and that the ruling of the magistrate as affirmed by the district court was not an abuse of discretion.
I had hoped that, with pretrial orders such as that before us, and similar rules, the days of such plaintiffs furnishing an interesting day’s diversion for their friends by requiring them to attend court proceedings were coming to an end. But, now, such is not the case.
I would affirm.

. Per judgeship.


. As it is not before us, I do not reach, as the majority did not, the question of what would happen if such a plaintiff wanted a witness to testify but was unable to swear that the witness would testify in conformance with the purport of the prospective testimony given to the court.